            Case 6:20-cv-00872-ADA Document 24 Filed 12/11/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


WORLDS INC.,

                Plaintiff,

       v.                                          CIVIL ACTION NO. 6:20-cv-872-ADA
MICROSOFT CORPORATION;

                Defendant.


                             CASE READINESS STATUS REPORT

       Plaintiff Worlds Inc. and Defendant Microsoft Corporation, hereby provide the Court

with the following status report in advance of the initial Case Management Conference (CMC).

                                  FILING AND EXTENSIONS

       Plaintiff’s Complaint was filed on September 25, 2020. There has been one extension for

a total of forty-five (45) days to the Defendant’s deadline to answer or move in response to the

Complaint.

                              RESPONSE TO THE COMPLAINT

       Defendant Microsoft Corporation filed its Motion to Dismiss Plaintiff’s Complaint

Pursuant to Fed. R. Civ. P. 12(b)(6) on December 4, 2020.

                                     PENDING MOTIONS

       Defendant Microsoft Corporation filed two motions on December 4, 2020, both of which

are pending.

       -     Defendant Microsoft Corporation’s Motion to Dismiss Pursuant to Fed. R. Civ. P.

             12(b)(6) (Dkt No. 21); and




                                               1
           Case 6:20-cv-00872-ADA Document 24 Filed 12/11/20 Page 2 of 5




       -    Defendant Microsoft Corporation’s Opposed Motion to Stay Litigation Pending Inter

            Partes Review of the Patent-In-Suit (Dkt No. 22).

                     RELATED CASES IN THIS JUDICIAL DISTRICT

       There is no related case in this Judicial District.

                           IPR, CBM, AND OTHER PGR FILINGS

       IPR2021-00277 was filed on December 3, 2020 and the PTAB’s Notice According a

Filing Date in IPR2021-00277 has not yet issued. Therefore, the PTAB’s deadline for rendering

its institution decision in IPR2021-00277 has not been set.

                    NUMBER OF ASSERTED PATENTS AND CLAIMS

       Plaintiff has asserted one patent and a total of four claims.

                        APPOINTMENT OF TECHNICAL ADVISER

       Plaintiff believes that it would not be necessary for the Court to appoint a technical

advisor to this case. In another pending lawsuit involving the asserted patent, Worlds, Inc. v.

Activision Blizzard Inc., 1:12-cv-10576 (D. Mass. filed March 30, 2012), and a second pending

lawsuit involving a patent related to the asserted patent, Worlds Inc. v. Linden Research, Inc.,

d/b/a Linden Lab, 1:19-cv-01773 (D. Del. filed Sept. 20, 2019), a technical advisor was not

appointed, and the parties were able to submit their Markman presentations without difficulty.

For that reason, Plaintiff does not see a need for an appointment of a technical advisor in this

case. Nevertheless, Plaintiff does not oppose the Court’s appointment of a technical advisor, as

it is a matter squarely within the Court’s discretion.

       Defendant requests a technical adviser to be appointed to the case to assist the Court with

claim construction and other technical issues.




                                                  2
            Case 6:20-cv-00872-ADA Document 24 Filed 12/11/20 Page 3 of 5




                                 MEET AND CONFER STATUS

       Plaintiff and Defendant conducted a meet & confer conference by telephone on

December 9, 2020. The parties identified the following pre-Markman issues to raise at the CMC:

       1.       The parties request a hearing on Microsoft’s Motion to Stay (Dkt. No. 22).

       2.       The parties request a hearing on Microsoft’s Motion to Dismiss (Dkt. No. 21).

       3.       The parties have agreed to a limit of 25 interrogatories for this case.

       4.       In Worlds, Inc. v. Activision Blizzard Inc., 1:12-cv-10576 (D. Mass. filed March

30, 2012), Activision filed a motion for summary judgment of invalidity of the asserted patent

based on 35 U.S.C. §101. Worlds, Inc. v. Activision Blizzard Inc., 1:12-cv-10576, Dkt. 273 (D.

Mass. May 19, 2020) (Ex. 3). The court held argument on the §101 motion on July 22, 2020. As

of the date of this Report’s filing, no decision has issued on the § 101 motion.




                                                  3
         Case 6:20-cv-00872-ADA Document 24 Filed 12/11/20 Page 4 of 5




DATED: December 11, 2020

Of Counsel:

DAVIDSON BERQUIST JACKSON & GOWDEY,         ETHERIDGE LAW GROUP, PLLC
LLP
                                            /s/ Ryan S. Loveless              .
Wayne M. Helge                              James L. Etheridge, TX Bar No. 24059147
Alan A.Wright                               Ryan S. Loveless, TX Bar No. 24036997
Donald L. Jackson                           2600 E. Southlake Blvd., Suite 120 / 324
James T. Wilson                             Southlake, TX 76092
8300 Greensboro Drive, Suite 500            Tel.: (817) 470-7249
McLean, VA 22102                            Jim@EtheridgeLaw.com
Tel: (571) 765-7700
whelge@dbjg.com
awright@dbjg.com
djackson@dbjg.com                           Attorneys for Plaintiff Worlds, Inc.
jwilson@dbjg.com

FAEGRE, DRINKER BIDDLE &                    SHELTON COBURN LLP
REATH, LLP

Kirstin Stoll-DeBell (Pro Hac Vice)         /s/ Barry K. Shelton
1144 15th Street, Suite 3400                Barry K. Shelton
Denver, CO 80202                            Texas State Bar No. 24055029
Kirstin.StollDebell@faegredrinker.com       311 RR 620, Suite 205
(303) 607-3500 (Telephone)                  Austin, TX 78734-4775
                                            bshelton@sheltoncoburn.com
Carrie A. Beyer (Pro Hac Vice)              (512) 263-2165 (Telephone)
191 N. Wacker Dr., Suite 3700               (512) 263-2166 (Facsimile)
Chicago, IL 60606
Carrie.Beyer@faegredrinker.com
(312) 569-1000 (Telephone)                  Attorneys for Microsoft Corporation

Bethany N. Mihalik (Pro Hac Vice)
1500 K Street NW, Suite 1100
Washington, DC 20005
Bethany.Mihalik@faegredrinker.com
(202) 842-8800 (Telephone)

Kirsten L. Elfstrand (Pro Hac Vice)
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402
Kirsten.Elfstrand@faegredrinker.com
(612) 766-7000 (Telephone)


                                        4
        Case 6:20-cv-00872-ADA Document 24 Filed 12/11/20 Page 5 of 5




                             CERTIFICATE OF SERVICE
      I certify that the foregoing document was served upon all counsel of record via the

Court's CM/ECF electronic filing system in accordance with the Federal Rules of Civil

Procedure on December 11, 2020.

                                        /s/ Ryan S. Loveless
                                        Ryan S. Loveless




                                           5
